 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Michael Collinsworth

 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00087-JAD-PAL

11                  Plaintiff,
                                                             STIPULATION TO CONTINUE
12          v.                                                 REVOCATION HEARING
     MICHAEL COLLINSWORTH,                                         (Second Request)
13
14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Daniel Cowhig, Assistant United States Attorney, counsel for the United
18   States of America, and Rene L. Valladares, Federal Public Defender, and Rebecca A. Levy,
19   Assistant Federal Public Defender, counsel for Michael Collinsworth, that the Revocation
20   Hearing currently scheduled on November 5, 2018 at 1:30 p.m., be vacated and continued to a
21   date and time convenient to the Court, but no sooner than thirty (30) days.
22          This Stipulation is entered into for the following reasons:
23          1.      Defense counsel requires additional time to prepare, investigate, and discuss the
24   case with Defendant. Additionally, defendant has two revocation proceedings pending before
25   this Court. The parties are in the midst of discussing a possible global resolution and need
26   additional time to prepare, investigate and discuss.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the second request for a continuance of the revocation hearing.
 4        DATED this 2nd day of November, 2018.
 5
 6   RENE L. VALLADARES                            DAYLE ELIESON
     Federal Public Defender                       United States Attorney
 7
 8       /s/ Rebecca A. Levy                           /s/ Daniel Cowhig
     By_____________________________               By_____________________________
 9   REBECCA A. LEVY                               DANIEL COWHIG
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00087-JAD-PAL
 4
                   Plaintiff,
 5                                                    ORDER
            v.
 6
     MICHAEL COLLINSWORTH,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Monday,

11   November 5, 2018 at 1:30 p.m., be vacated and continued to ________________ at the
                                                                December 17, 2018,      hour of
                                                                                     at the
12   ___:___
     hour    __.m. a.m.
          of 11:00
13          DATED this 2nd
                       ___ day of November, 2018.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
